Citation Nr: 0740815	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-39 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

Whether new and material evidence has been received to reopen 
claims for service connection for post traumatic stress 
disorder (PTSD), a back disorder, a dental disorder, hearing 
loss, and tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.

This case comes before the Board of Veterans' Appeals (Board) 
from an May 2005 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  In 
August 2007, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  


FINDINGS OF FACT

1.  In June 2003, the RO denied the veteran's claims for 
service connection for PTSD, a low back disorder (manifested 
by pain), dental problems, hearing loss, and tinnitus; and 
although notified of that decision and of his procedural and 
appellate rights, he did not perfect a timely appeal.

2.  The additional evidence received since that June 2003 
decision does not relate to an unestablished fact necessary 
to substantiate these claims, is cumulative or redundant, and 
does not raise a reasonable possibility of substantiating 
these claims.



CONCLUSIONS OF LAW

1.  The RO's June 2003 rating decision denying the veteran's 
claims for service connection for PTSD, a low back disorder 
(manifested by pain), dental problems, hearing loss, and 
tinnitus is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2007).

2.  New and material evidence has not been submitted since 
that June 2003 decision to reopen these claims.  38 U.S.C.A. 
§ 5108 (West 2002; 38 C.F.R. § 3.156 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  To the extent possible, this notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  

The Court also indicated in Pelegrini II, however, that where 
for whatever reason VCAA notice was not provided prior to 
initially adjudicating the claim, VA does not have to vitiate 
the initial decision and start the whole adjudicatory process 
anew, as if the initial decision was never made.  Rather, VA 
need only ensure the veteran receives (or since has received) 
VCAA content-complying notice, followed by readjudication of 
his claim, such that he is given proper due process.  In 
other words, he still is given a meaningful opportunity to 
participate effectively in the processing of his claim.  
Concerning this, the Federal Circuit Court has held that a 
statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 07-7130 (Fed. Cir. Sept. 17, 2007) 
(Mayfield IV).  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in March 2003 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate his 
claims and of his and VA's respective responsibilities for 
obtaining evidence.  He was also asked to submit evidence 
and/or information in his possession to the AOJ.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) clarified 
VA's duty to notify in the context of claims to reopen.  With 
respect to such claims, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  To satisfy this 
requirement, VA is required to look at the bases for the 
denial in the prior decision and to provide the claimant with 
a notice letter that describes what evidence would be 
necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

That is to say, specific to requests to reopen, the claimant 
must be notified of both the reopening criteria and the 
criteria for establishing the underlying claim for service 
connection.

In this case, the notice letter provided to the appellant in 
March 2005 included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as the appellant was 
informed about what evidence is necessary to substantiate the 
element required to establish service connection that was 
found insufficient in the previous denial.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records and examination reports and the veteran has submitted 
his written communications.  He was also afforded a VA 
medical examination in January 2006 in connection with his 
hearing loss, tinnitus, and low back pain claims.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

It is further noted that an etiological opinion has not been 
obtained with respect to the veteran's PTSD and dental 
claims.  However, the Board finds that there is no verified 
stressor with respect to the PTSD claim and there is no 
evidence of a current dental disorder.  Thus, a remand for an 
examination and/or opinion is not necessary to decide these 
claims.  See 38 C.F.R. § 3.159 (c)(4).  As service and 
postservice medical records provide no basis to grant these 
claims, the Board finds no basis for a VA examination to be 
obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), the 
Court provides that, in disability compensation (service 
connection) claims, VA must afford a VA medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, (2) the 
evidence establishes that an event, injury, or disease 
occurred in service or establishes certain diseases 
manifested during an applicable presumptive period for which 
the claimant qualifies, and (3) there is an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  The standards of McLendon are 
not met in this case with respect to the PTSD and dental 
issues.

Accordingly, no further notice or assistance to the appellant 
is required to fulfill VA's duty to assist him in the 
development of his claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Analysis

In June 2003, the RO noted there was no confirmed diagnosis 
of PTSD which would permit a finding of service connection, 
there was no evidence that a low back condition exists, 
dental problems are not considered an actually disabling 
condition, and hearing loss and tinnitus neither occurred in 
nor were caused by service.  The veteran did not perfect a 
timely appeal of the June 2003 rating decision.  38 C.F.R. 
§ 20.200.  Thus, those decisions are final and binding on him 
based on the evidence then of record and are not subject to 
revision on the same factual basis.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Once a claim is reopened, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f).

The evidence added to the record since the June 2003 rating 
decision with respect to PTSD, low back pain, a dental 
disorder, hearing loss, and tinnitus consists of post-service 
VA treatment reports, January 2006 VA audiometric and spine 
examination reports, statements from the veteran's spouse and 
friend, and the veteran's written communications and Travel 
Board hearing testimony.  

The post-service medical records consist of VA outpatient 
treatment in July 2005.  These records include a diagnosis of 
PTSD; however, they are silent with respect to the etiology 
of the PTSD, including any alleged stressful incidents during 
active duty service.  In addition, these records are silent 
with respect to complaints of low back pain, dental 
impairment, and tinnitus.  Although the veteran complained of 
hearing loss, ear examination was normal.  Similarly, the 
veteran's extremities were also normal upon clinical 
evaluation.  

The January 2006 report of VA spine examination includes a 
finding of lumbar degenerative disc disease with mild to 
moderate residuals and additional limitation of joint 
function due to pain in mild degrees following repetitive 
use.  The examiner concluded that the veteran presents a 
chronic disability of the lumbar spine and this condition is 
less likely as not, with a less than 50/50 probability, cause 
by the military service.  The examiner explained that there 
is no evidence that the veteran was treated during his 
military service or immediately after he was released from 
military service.  

The January 2006 report of audiometric examination includes 
the following:

Review of the c-file revealed that this individual 
entered the military in 1967 with a pre-existing 
hearing loss in the left ear (a mild rising to 
normal hearing 500 - 3k Hz; mild to moderate loss 
at 4k and 6k Hz) and normal hearing in the right 
ear.  He was given an H2 profile at the time of 
enlistment.  When he left the military in 1969, 
this individual had normal hearing in the right ear 
and a mild loss rising to normal sensitivity.  500 
- 3k Hz and moderate hearing loss at 4k and 6k Hz.  
He was given a H2 profile at the time of 
separation.  There was no significant change in 
hearing from the time of entrance to the time of 
discharge.  

The examiner concluded that the veteran's hearing loss 
is not related to his military noise exposure or his 
military service.  

During his August 2007 Travel Board hearing, the veteran 
testified that his MOS (military occupational specialty) was 
a cook; however, his duties included unloading wounded on one 
occasion.  He also reported exposure to rocket and mortar 
fire in 1968.  The veteran was unable to identify the date of 
this exposure with greater specificity.  With respect to his 
back, the veteran recalled falling when walking through 
broken down terrain during the monsoon season in Vietnam.  He 
reported that his initial postservice treatment for back 
complaints was approximately 10 years after discharge from 
active duty service.  With respect to his dental claim, the 
veteran reported that he was initially injured in service 
when he was hit in the mouth by the handle of a compressor.  
Two of his teeth were cracked and required extraction after 
this incident.  He reported that his initial post service 
treatment for his mouth was in the mid 1980s.  With respect 
to his hearing loss, the veteran testified that he has not 
been told that his hearing loss is the result of his military 
service.  

Statements from the veteran's wife and friend comment on his 
behavior since his return from Vietnam.  

In this regard, it is noted that lay persons may relate 
symptoms they observed, but they may not render an opinion on 
matters which require medical knowledge, such as the 
underlying condition which is causing the symptoms observed.  
See Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).  Indeed, in the Routen 
decision, the Court specifically noted that "[l]ay 
assertions of medical causation cannot suffice to reopen a 
claim under 38 U.S.C. 5108."

Upon consideration of the foregoing, the Board finds that, 
overall, both the service and post-service records provide 
evidence against these claims as they demonstrate that there 
is no competent diagnosis of PTSD based on a verified 
stressor (and there is insufficient evidence on the basis of 
which to request stressor verification), there is no medical 
evidence of a current dental disorder as a result of the 
veteran's inservice mouth injury, his lumbar degenerative 
disc disease is unrelated to his period of active duty 
service, and hearing loss and tinnitus were not incurred in 
or aggravated by this period of active duty service.  The 
veteran's arguments to the contrary are essentially a mere 
reiteration of the arguments he made before the RO previously 
denied his claims in June 2003.  So this is not new evidence.  
Cf. Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing 
testimony that is cumulative of previous contentions 
considered by decision maker at time of prior final 
disallowance of the claim is not new evidence).  See also 
Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).

It is important for the veteran to understand that even if 
these claims were reopened, the medical evidence, as a whole, 
provides evidence against them, indicating his conditions 
began many years after his military service with no 
association to his service.  See Hickson v. West, 11 Vet. 
App. 374, 378 (1998); Spalding v. Brown, 10 Vet. App. 6, 11 
(1996); Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In the absence of new and material evidence, the benefit-of-
the-doubt rule does not apply, and the veteran's petition to 
reopen his claims must be denied.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).


ORDER

As no new and material evidence has been received, the claims 
for service connection for PTSD, lower back pain, dental 
problems, hearing loss, and tinnitus are not reopened and the 
appeal is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


